—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about February 11, 1993, which granted plaintiffs motion for reargument, and upon reargument, inter alia, granted plaintiffs motion for summary judgment on its complaint, unanimously affirmed. Appeal from the order of the same court, entered on or about January 27, 1993, which denied defendants’ motion for reargument, unanimously dismissed, as no appeal lies from a denial for reargument (see, e.g., Snyder v Parke, Davis & Co., 56 AD2d 536). Plaintiff shall recover of defendants one bill of $250.00 costs and disbursements.
As the instant unconditional Guaranty clearly covers the transactions at issue, there are no material questions which need be determined by the trier of fact and therefore, summary judgment was properly granted. Indeed, the relevant transactions had their "inception” prior to the effective termination date of the Guaranty and there certainly was no requirement that the contracted for goods be shipped prior to the termination date of the Guaranty. Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.